*288
ORDER

PER CURIAM:
AND NOW, this 30th day of September, 1996, the Petition for Allowance of Appeal is granted and limited to the following issues:
(1) Did the Superior Court improperly determine that a violation of Pennsylvania Child Day Care Center regulations, 55 Pa. Code §§ 3270.1-3270.241 established prima facie cases that Deborah Gebhart endangered the welfare of T.B., B.H. and D.Q.?
(2) Did the Superior Court improperly find that the Commonwealth established prima facie cases that Deborah Gebhart endangered the welfare of D.Q. and recklessly endangered him based upon the investigating officer’s hearsay testimony?